Title: To Alexander Hamilton from Charles Williamson, [22 April 1792]
From: Williamson, Charles
To: Hamilton, Alexander



Sir
[Baltimore, April 22, 1792]

I beg pardon for the trouble I am giving but I trust when you consider the object you will excuse me. In the Course of many applications I have lately had for Lands in the Genesee I have before me a Letter from a friend of mine who is to embark in the first ship for Britain to bring out a considerable number of Highlanders from Scotland probably 3. or 4 ship load. Mr Steuart informs me that he has met with a Capt Steuart of the Nancy bound for Ireland—who is engaged to bring out 200 people from the North of Ireland to settle in this Country that they are all able to pay their own passage and mostly all of them worth money besides. Capt. Steuart has desired me to send him my terms for settlements in the Genesee which I have done. As these people come from a part of Ireland where 9/10ths of the country live by the manufactoring of fine Linnen, & come voluntarily without expence to the publick—I think it well worth the attention of Legislature of this Country if it should not be so of individuals to adopt some measures that would at once introduce the manufactory of fine Linnen and Cambrick into a Country certainly better calculated for it than any part of America on this side of the Ohio—as in the Genesee the same as in Ireland every farmer may grow and manufacture his own Flax.
It appears to me that only few points are necessary to accomplish this end vizt. to keep the Irish in one body, to give them Lands capable of growing flax in perfection, and to induce them to occupy as small farms as possible. To give them Lands capable of bearing flax in perfection is in my power—and In the terms I Offer, I have given every inducement to make it their interest to take small Lotts. As I have written more fully to Mr. Morris on the subject I shall tresspass no more on your time. To him as to further particulars I beg leave to refer you—but it appears evident to me that if the object is desirable no opportunity ever occured by which it could be so easily attained.
If manufactories are bribed to come into a Country in all probabillity you get the most dissolute—but those who emigrate voluntarily and pay their own expence must have been industrious to be able to do it.
I have the Honor to be with great Esteem   Sir   Your very humble Sert
C. Williamson
Baltimore 22d April 1792
